Reversing.
International Shoe Company, appellant, was convicted of the misdemeanor of deducting wages from its employees for time spent in voting, such wage deduction being an offense denounced by KRS 118.340. Following a judgment in favor of the Commonwealth, appellee, for a $100 fine for this offense, the appellant moved for this appeal.
The contentions of appellant, the legal question in issue, the factual situation in broad outline are the same as those involved in the case of Illinois Central *Page 637 
Railroad Co. v. Commonwealth, 305 Ky. 632, 204 S.W.2d 973, wherein we have this day written an opinion at length.
In harmony with our opinion in the Illinois Central case, the motion for an appeal in this case is sustained and appellee's judgment, for the reasons indicated in the Illinois Central opinion, is now reversed with directions for further proceedings consistent herewith.